NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 STEVEN EUGENE VANESIAN, Appellant.

                             No. 1 CA-CR 16-0919
                               FILED 2-1-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2015-122248-001 DT
            The Honorable David V. Seyer, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant

Steven Eugene Vanesian, San Luis
Appellant
                            STATE v. VANESIAN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.


W I N T H R O P, Presiding Judge:

¶1              Steven Eugene Vanesian (“Appellant”) appeals his
convictions and sentences for possession or use of dangerous drugs and
possession of drug paraphernalia. Appellant’s counsel has filed a brief in
accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California,
386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297 (1969), stating that he has
searched the record on appeal and has found no arguable question of law
that is not frivolous. Appellant’s counsel therefore requests that we review
the record for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999) (stating that this court reviews the entire record for reversible
error). This court allowed Appellant to file a supplemental brief in propria
persona, and Appellant has done so, but declined to raise any issues on
appeal.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1) (2016), 13-4031 (2010), and 13-4033(A) (2010).
Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶3           On June 26, 2015, a grand jury indicted Appellant on three
counts: misconduct involving weapons, a class four felony; possession or
use of dangerous drugs, a class four felony; and possession of drug
paraphernalia, a class six felony.

¶4           Before trial, Appellant moved to sever count one from the
remaining counts, and the trial court granted Appellant’s motion. After
trial on count one, the jury found Appellant not guilty of misconduct
involving weapons.


1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                       2
                           STATE v. VANESIAN
                           Decision of the Court

¶5             The State proceeded to trial on counts two and three. At trial,
the State presented the following evidence: On May 14, 2015, Mesa Police
officers stopped Appellant for driving without functioning brake lights.
The officers ran a search on Appellant’s license and arrested him for driving
with a suspended license. Following Appellant’s arrest, his vehicle was
subject to a 30-day impound and the officers accordingly conducted an
inventory search of the vehicle. Upon searching his vehicle, the officers
found a metal clipboard which contained some of Appellant’s personal
documents, such as pawn receipts in his name, and methamphetamine and
syringes. The officers additionally found a spoon with methamphetamine
residue. Appellant admitted to owning the clipboard, but when the officers
asked whether the methamphetamine was his, Appellant said he did not
know anything about the methamphetamine and syringes that were found.

¶6            On cross examination Appellant’s counsel elicited testimony
from the officers that Appellant did not appear to be under the influence
when arrested and that the officers did not conduct any DUI-type testing
on Appellant at his arrest. Appellant did not testify at trial.

¶7            The jury found Appellant guilty as charged of possession of
drug paraphernalia and possession or use of dangerous drugs. The State
alleged one historical prior for misconduct involving weapons, a class four
felony, as an aggravating factor at sentencing. The trial court subsequently
found, based on Appellant’s admission, that Appellant had been convicted
of one prior felony. In his defense, Appellant presented numerous letters
of support from family and friends. The court considered the aggravating
and mitigating factors and heard from both parties before sentencing
Appellant to three years’ imprisonment for his possession or use of
dangerous drugs conviction and one year imprisonment for his possession
of drug paraphernalia conviction. Appellant’s sentences are to be served
concurrently and the court credited Appellant for 48 days of presentence
incarceration credit on each count.

¶8           Appellant filed an untimely notice of appeal on September 6,
2016, which was dismissed. Appellant then filed a subsequent notice of
appeal, which we accepted.

                                ANALYSIS

¶9          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdicts.
Appellant was represented by counsel at all stages of the proceedings. The



                                      3
                           STATE v. VANESIAN
                           Decision of the Court

proceedings were conducted in compliance with Appellant’s constitutional
and statutory rights and the Arizona Rules of Criminal Procedure.

¶10            After the filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.

                               CONCLUSION

¶11           Appellant’s convictions and sentences are affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4